Title: To James Madison from William Cranch, 16 December 1816
From: Cranch, William
To: Madison, James



Sir,
Alexandria December 16th. 1816

Having understood that Mr. Thos. H. Blake, now a resident of Indiana, is an applicant for the office of District Attorney, I beg leave to state that he was for some time a practitioner at the bar of the Circuit Court for the district of Columbia, and as far as his general deportment and character came under my notice, they were correct, and his talents respectable.  I have no doubt that he would discharge the duties of the office with firmness and fidelity.  I have the honour to be, Sir, with the highest consideration and respect, your obedt. servt.

W. Cranch

